Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 17th 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 9 recites the limitation "the operation member" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this examination, claim 9 is assumed to be referring to the operation member of claim 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.


Claims 1, 2, 4-6, 10-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Marczyk (US 2014/0171982) in view of Koike et al. (JPH08196623; citing the English translation attached to the Office action mailed July 9th 2021).
Regarding claim 1, Marczyk discloses an implant device (50; Figure 3) comprising a upper (facing out of page in Figure 3) or lower portion (opposite surface), whereby, in use, a portion of the tissue is coupled with the upper or lower portion (coupled to surface opposite “102a” in Figure 2), or trapped between the upper and lower portions of the implant device (only one of the three coupling options is required - coupled to the upper OR lower portion OR trapped therebetween).
Marczyk fails to disclose a medical securing device as claimed.  Marczyk discloses a securing device (200; Figure 4) and further discloses that it can be any known securing device suitable for the intended purpose (¶[0039]).  Marczyk also discloses other securing devices similar to that of Koike et al. below (Figure 8 of Marczyk).
Koike et al. disclose a medical securing device (7; Figure 3) for securing an implant device with a securing member (1) into a tissue (e.g. 21), wherein the medical securing device comprises: a first elongated stem (8) having proximal and distal ends, a second elongated stem (12) having proximal and distal ends and arranged adjacent to the first stem, where said first and second stems are configured to be moved in relation to each other in their longitudinal direction (evident from Figures 4 and 5), where - the distal end of the first stem has a receiving member (16) for receiving the securing member before said securing member is introduced to an implant device (capable of being received by the securing member before introduction into an implant device; Applicant’s receiving member 104 does not have a complimentary shape to the securing device in most embodiments and only pushes against it as shown in Figures 4A and 4B for example), - the distal end of the second stem has a counterpart portion (portion having curved recesses at 14 in Figure 4) for the distal end of the first stem or for the receiving member of the first stem, - the distal end of the first stem comprises a recess for supporting the distal end of the first stem to the upper portion of the implant device OR the distal end of the second stem comprises a recess (curved recesses of 13; ”recess” - ¶[0013]) for supporting the distal end of the second stem to the lower portion of an implant device during introduction of the securing member (the recess could be held against an implant device during some portion of a process of introducing the securing member), and - the distal end of the second stem is configured to be introduced to the opposite portion of the tissue than the distal end of the first stem and to produce counterforce via the counterpart portion to the distal end of the first stem and thereby clamping an implant device between the distal ends of the first and second stems when the distal end of the first or second stems is moved in the longitudinal direction towards the implant device, and wherein in addition during the movement the distal end of the first stem with the receiving member is configured to introduce a securing member by moving the securing member towards the implant device and the counterpart portion of the second stem, where the counterpart portion is configured to receive and bend the securing device around or into the implant device OR to the tissue.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the securing device of Koike et al. to secure the securing member (220; Figure 5 of Marczyk) of Marczyk to the implant device as a suitable alternate form of a securing device, suggested by Marczyk, which one skilled in the art would recognize as requiring less manual manipulation than that of Marczyk to implant the securing member. 
With the above combination, the securing device of Koike et al. would secure the implant device of Marczyk to tissue by securing the free edges of the implant device together (Figures 2 and 3 of Marczyk) thereby preventing the free edges from being pulled away from tissue.
Regarding claim 2, the distal end of the first stem has a hollow structure (evident from Figure 5 of Koike et al.), and where the receiving member is arranged to the distal end in a movable manner in relation to the cavity so that during the movement the receiving member is configured to introduce the securing member from the cavity of the distal end to the implant device to secure the implant device to the tissue with the securing member (¶[0007] of Koike et al.). 
Regarding claim 4, the mutual design of the distal end portions of the first and second stems are so that a space is formed between the distal end portions of the first and second stems, whereupon, in use, the space is configured to receive at least portion of the tissue (evident from Figure 5 of Koike et al). 
Regarding claim 5, the second stem of Koike et al. has a protrusion portion (portion having curved recesses at 14 in Figure 4 for bending the staple, the portion protruding from its main shaft) in the distal end portion forming the space between the first and second stems. 
Regarding claim 6, the distal end of the second stem of Koike et al. has an angle, towards the extension line of the distal end of the first stem (angled approximately 90 degrees relative to and towards, i.e. intersecting, the extension line, i.e. central longitudinal axis, of the first stem as evident from Figure 5) so that the counterpart portion of the second stem locates essentially in the extension line in the longitudinal direction of the first stem distal end portion (curved anvil recesses of 12 intersect the central longitudinal axis of the first stem as evident from Figure 5). 
Regarding claim 10, the distal end of the first stem or the receiving member of Koike et al. is configured to press or bend a first end of the securing member at least partially around or partially into the upper or lower portion of the implant device, when the distal end of the first stem is pressed against the counterpart portion of the second stem (capable of performing this function on a suitably designed securing member; ¶[0007]; Figure 5). 
Regarding claim 11, the distal end of the first stem or the counterpart portion of the second stem of Koike et al. is configured to press or bend a second end of the securing member at least partially around or partially into the lower portion of the implant device or into the tissue, when the distal end of the first stem is pressed against the counterpart portion of the second stem (capable of performing this function on a suitably shaped securing member; ¶[0007]; Figure 5). 
Regarding claim 12, the counterpart portion of Koike et al. comprises an anvil for receiving and bending the securing device at least partially around or partially into the implant device or to the tissue during the movement of the distal end of the first stem towards the implant device (¶[0007], “recess” - ¶[0013]). 
Regarding claim 13, the distal end of the first stem of Koike et al. with the receiving member is configured to introduce the securing device at least partially through or via the implant device into the tissue during the movement of the distal end of the first stem or the receiving member in relation the implant device (capable of performing this function on a suitably shaped securing device). 
Regarding claim 15, the medical securing device of Koike et al. comprises a storage (10) for receiving a number of securing members, whereupon the medical securing device is arranged to feed a new securing member from the storage when the previous one is introduced to the implant device (evident from Figure 5). 
Regarding claim 16, the medical securing device is capable of being used as a cardiac implant device (¶[0005]) for an open-heart-operation where the tissue is an annulus of the heart valve. 
Regarding claim 17, the securing member is one of the following (a securing member is not positively recited by the claims): a staple (¶[0041] of Marczyk), the one end of which is bendable at least partially around or into the implant device under the pressing force induced by the distal end of the first stem or counterpart portion of the second stem. 
Regarding claim 18, the securing member comprises shape memory material, metal or polymer (a securing member is not positively recited; the securing device could secure a securing member made of at least some types of the above materials). 
Regarding claim 19, the implant device comprises the upper and the lower portion, which are (have) loop- shaped portions arranged to form a coil-shape (members 104a/b are woven in and out of the implant and therefore are coil shaped as evident from Figure 5) so that during an insertion the implant device is capable of being rotated into a position, and wherein at least one of the portions is at least partially open shaped (flat - not rolled up).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Marczyk (US 2014/0171982) in view of Koike et al. (JPH08196623; citing the English translation attached to the Office action mailed July 9th 2021), as applied to claims 1, 2 or 6 above, and further in view of Houser et al. (US 2004/0133192).
Regarding claims 7 and 8, Marczyk in view of Koike et al. fail to disclose the claimed limitations because Koike et al. fail to specify what structure is used to grasp the medical securing device and/or move the receiving member and therefore fail to specifically disclose that the proximal end of the first stem has an operation member as claimed.
Houser et al. disclose a device, like Applicant and Koike et al., for applying similar securing members (¶[0014]; Figures 37-40B).  Houser et al. further disclose providing a proximal end of a stem with an operation member (470; Figures 40A and 40B) which allows controlled advancement of a receiving member for deploying a securing member (¶[0133]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adapted the operation member of Houser et al. to couple with the proximal end of the first stem and control advancement of the receiving member in order to allow a more controlled deployment of the securing member(s).  With this modification, the device of Koike et al. would be capable of performing the movements and operations as claimed which is evident because both the operation member of Houser et al. and Applicant function by movement of a simple sliding protrusion connected to a plunger (e.g. as shown by Applicant’s Figure 13).
Regarding claim 9, the first stem of Koike et al. has a conduit (10) via which the operation member would be functionally coupled with the receiving member. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Marczyk (US 2014/0171982) in view of Koike et al. (JPH08196623; citing the English translation attached to the Office action mailed July 9th 2021), as applied to claim 1 above, and further in view of Berger et al. (US 2017/0296199).
Regarding claim 20, Marczyk in view of Koike et al. fail to disclose the claimed limitations because Koike et al. fail to disclose that the first and second stems are made of one piece of material.
Berger et al. teach that a variety of surgical instruments, having simple mechanisms, should have their basic components made by injection molding in order to lower manufacturing costs (¶[0004]).
Given that the device of Koike et al. operates by a simple mechanism as evident from Figure 5, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention and in view of Berger et al. to have made both stems of Koike et al. as one piece of material via injection molding in order to lower manufacturing costs.

Response to Arguments
Applicant's arguments filed November 9th 2021 have been fully considered but they are moot in view of the new grounds of rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS MCEVOY/Primary Examiner, Art Unit 3771